FRANCES ULRICH,                        )
                                       )
     Plaintiff/Appellee,               )    Appeal No.
                                       )    01-A-01-9606-CV-00264
v.                                     )
                                       )    Sumner Circuit
WILLIAM AUGUST ULRICH,                 )    No. 4528-C
                                       )
     Defendant/Appellant.              )
                                                              FILED
                                                              February 21, 1997
                      COURT OF APPEALS OF TENNESSEE
                                                              Cecil W. Crowson
                                                             Appellate Court Clerk
                       MIDDLE SECTION AT NASHVILLE


     APPEAL FROM THE CIRCUIT COURT FOR SUMNER COUNTY

                            AT GALLATIN, TENNESSEE


               THE HONORABLE THOMAS GOODALL, JUDGE




ROGER A. SINDLE
103 Bluegrass Commons Boulevard
P. O. Box 738
Hendersonville, Tennessee 37077-0738
       ATTORNEY FOR PLAINTIFF/APPELLEE



CURTIS M. LINCOLN
175 East Main Street
Hendersonville, Tennessee 37075
       ATTORNEY FOR DEFENDANT/APPELLANT




                             AFFIRMED AND REMANDED




                                                 SAMUEL L. LEWIS, JUDGE
                    MEMORANDUM OPINION1
           This is an appeal by defendant William August Ulrich (the "Husband"), from the

judgment of the trial court finding him in contempt for violating the court's final order regarding

alimony to be paid to his former wife, plaintiff Frances Ulrich (the "Wife"). Finding the amount of

alimony arrearages to be $1,668.47, the court ordered the Husband to pay this amount and set forth

the method for calculating future alimony payments. In addition, the Court awarded the Wife

$3,687.50 in attorney's fees.



           Pursuant to their July 20, 1987 divorce, the parties entered into a Property Settlement

Agreement ("PSA") which was approved by the trial court and made a part of the final decree. The

pertinent portion of the PSA provides as follows:

            6.   It is agreed that each shall keep his or her Social Security checks and that
       the Husband will keep the entirety of his military disability pay.
            7.   It is further agreed that the military retirement of the Husband will be
       divided and adjusted with the Wife's share considered as alimony paid by the
       Husband and as a further division of assets. The Wife shall receive one-half of the
       military retirement pay including, but not limited to, any future and prospective cost
       of living adjustments in said military retirement pay so that if the military retirement
       pay is increased by the government, the Wife shall receive a proportionate one-half
       share. The Wife's one-half proportionate share shall be adjusted for the costs of the
       "Survivor Benefit Plan" and the "Retired Serviceman's Family Cost." Should the
       costs for the Survivor Benefit Plan or the Retired Serviceman's Family Protection
       Plan fluctuate, these changes shall be reflected in the amounts to be deducted from
       the Wife's share.
            The payments to the Wife shall begin on the first day of August, 1987, and shall
       be paid by the Husband to the Wife by the 10th day of each month thereafter. The
       Husband shall execute such documents as are required so that a direct deposit from
       the Husband's bank account (of his choice) shall be made to the Wife's bank account
       (of her choice). The Husband shall make available to the Wife at the end of each
       calendar year a statement which shall show the amount of military retirement pay
       received by the Husband. Further, the Husband agrees to take no action which would
       in any way endanger the military retirement. The alimony, as set forth in this
       paragraph, ceases upon the Wife's remarriage, or in the event someone of the
       opposite sex, other than an immediate relative, moves in with the Wife.



       At the time of the divorce, the Husband was receiving 20% disability pay as a part of his



       1
        Court of Appe als Rule 10(b):
       The Court, with the concurrence of all judges participating in the case, may affirm , reverse or m odify
       the actions of the trial court by mem orandum opinion when a formal o pinion would have no
       precedential value. When a case is decided by memorandum opinion, it shall be designated
       "MEMORANDUM OPINIO N," shall not be published, and shall not be cited or relied on for any
       reaso n in a sub sequent unre lated case.

                                                          2
retirement all of which he was to keep under the PSA as incorporated in the final decree. This

disability amounted to $166.00 per month. In early 1995, the Husband underwent a physical

examination which resulted in the Department of Veteran's Affairs increasing his disability rating

to 60%.2 It is unclear from the record whether the department called the Husband in for reevaluation

or whether the Husband voluntarily went to be reevaluated. In any event, as a result of the change

in his disability, the Husband elected to sacrifice a portion of his military retirement pay in exchange

for receiving a larger portion in disability pay.3



         On 2 October 1995, the Wife filed a "petition for contempt and to amend" in which she

alleged that the Husband had, in violation of the parties' divorce decree, "endangered" his military

retirement by having his disability rating increased from 20% to 60%. The Wife also alleged that

when the Husband informed her of the increase in his disability rating, he requested she refund any

overpayments made by the Husband from the effective date of the increased disability. The Wife's

prayer for relief included, inter alia, that the court hold the Husband in contempt for adversely

affecting the Wife's ability to receive alimony and that an order be entered requiring the Husband

to share 80% of his gross military income with the Wife.



         On 22 November 1995, the Husband answered and filed a counter-claim in which he

claimed, inter alia, that the court should award him the overpayment paid by him to the Wife since

1 July 1993 or that the court should credit him for that amount and then set the appropriate amount

for the Husband to pay as alimony in the future. The Husband contends that under federal law and

the Final Decree of Divorce, the court can not force the Husband to share any of his disability pay

with the Wife.



         Following an evidentiary hearing, the court entered an order finding the Husband to be in



         2
             A 60% disability rating equals $730.00 per month. This was effective 1 July 1993.

         3
          38 C.F.R. § 3.750 (a) (1996) provides in pertinent part that "[e]xcept as provided in paragraph[] c . . ., any
person entitled to receive retirement pay based on service as a member of the Armed Fo rces . . . may not receive
such pay concurrently with benefits payable under laws administered by the Department of Veterans Affairs."
Paragraph c states that "[a] person specified in paragraph (a) of this section may receive compensation upon filing
with the service department concerned a waiver of so much of his (or her) retirement pay as is equal in amount to the
com pensation to which he (or sh e) is entitled ."

                                                           3
civil contempt by disobedience of the Final Decree of Divorce. The court found that the Husband

had "endangered" his military retirement income by allowing his disability rating to be increased to

60% and by waiving a portion of his retirement pay to have such amount redesignated as disability

pay. The court then awarded the Wife $1,668.47 for the arrearage from October 1995 through

February 1996. Finding that there was justification and request by both parties for modification of

the payment procedure, the court formulated the method by which the alimony amount would be

calculated beginning in March 1996 as follows:

                  GROSS PAY                         $          4,799.00
                  MINUS VA WAIVER                              - 170.00
                                                               4,629.00
                 DIVIDED BY 2                                  2,314.50

                 RESPONDENT'S CREDIT
                 FOR SURVIVOR BENEFIT
                 PLAN                                         - 272.47

                 PAID DIRECTLY TO
                 PETITIONER                        $           2,042.03

Lastly, the court awarded the Wife attorney's fees as alimony in solido in the amount of $3,687.50.



       The Husband has filed his notice of appeal and presents two issues for this court's

consideration: 1) Whether the trial court erred by misinterpreting the language of the final decree

and, 2) Whether the trial court erred in refusing to obey federal law which calls for the Husband's

disability income to be exempted from any monies paid to his former wife as spousal support.



                                                   I.



       The Husband first contends that the trial court erroneously interpreted the language of the

final decree. Citing case law which holds that words are to be given their ordinary meaning, Winter

v. Smith, 914 S.W.2d 527, 538 (Tenn. App. 1995), the Husband argues that because paragraph 6 of

the final decree says that "the Husband will keep the entirety of his military disability pay," it means

exactly that. The wording refers to disability pay in its entirety regardless of the amount which was

in no way directed to remain static or constant.



        However, a cardinal rule of contract construction is that the terms of an agreement are to be

                                                   4
interpreted by consideration of the agreement in its entirety. See Cocke County Bd. Of Highway

Comm'rs v. Newport Utils. Bd., 690 S.W.2d 231, 237 (Tenn. 1985); Cookville Gynecology &

Obstetrics, P.C. v. Southeastern Data Sys., Inc., 884 S.W.2d 458, 462 (Tenn. App. 1994). Thus,

paragraph 6 must be read in conjunction with paragraph 7 which states that the Husband "agrees to

take no action which would in any way endanger the military retirement." By definition, to endanger

is "to place in jeopardy; to expose to loss or injury." Websters Dictionary for Everyday Use, 126

(1986).



          It was necessary for the Husband to voluntarily waive a dollar amount of his military

retirement pay in order to receive the equivalent dollar amount as an increase in his disability pay

from the Department of Veterans Affairs. See Title 38, CFR sec. 3.750(c). A benefit to the Husband

was that the increased monthly sum of money designated as disability pay was tax free. However,

the Husband's actions effected a reduction in the amount received from the Department of the Air

Force as military retirement and thus in the one-half share of the military retirement received by the

Wife pursuant to the PSA. We hold that these actions exposed the military retirement to loss, or

endangered it, in violation of the Husband's obligation as found in paragraph 7 of the PSA. The trial

court was therefore correct in his finding.



                                                   II.



          Next, the Husband asserts that the trial court's order contravenes federal law which calls for

his disability income to be exempted from any monies paid to an ex-spouse as spousal support. To

support his argument, the Husband relies upon Mansell v. Mansell, 490 U.S. 581 (1989), involving

the interpretation of the Uniform Services Former Spouses Protection Act (FSPA). That act grants

state courts the authority to treat the "disposable retired pay" of a military member as community

property for purposes of the division of property in a divorce case such as this. 10 U.S.C.A. §

1408(c)(1) (Supp. 1996). "Disposable retired pay" excludes any amounts waived in order to receive

disability benefits. 10 U.S.C.A. § 1408(a)(4)(B) (Supp. 1996); Mansell, 490 U.S. at 585.



          The parties in Mansell had "entered into a property settlement which provided, in part, that

                                                    5
Major Mansell would pay Mrs. Mansell [50%] of his total military retirement pay, including that

portion of retirement pay waived so that Major Mansell could receive disability benefits." Mansell,

490 U.S. at 586. The court found the agreement to be in violation of the FSPA which does not grant

courts the authority to treat military retirement pay that has been waived to receive disability

benefits as property divisible upon a divorce. Id. at 689. We find the situation in Mansell is

distinguishable from this one in that Mansell involved an attempt to divide disability payments being

received by a veteran at the time of the divorce.



       The Ulrichs, on the other hand, did not attempt by their agreement to divide Mr. Ulrich's

disability payments. Indeed, the PSA entered into by the parties in July 1987 recognized that the

Husband was allowed to keep the entirety of his military disability pay, which, at that time, was the

amount corresponding to a 20% disability rating. In order to protect the Wife, the Husband agreed

that he would take no action which would in any way endanger the military retirement which was

to be split equally by the parties. As for any change in the amount to be received by the Wife, the

agreement contemplated only increases for the cost of living.



       Despite the agreement, the Husband admits that he sought an increased disability rating and

that he waived an increased amount of his military retirement in order to receive the increased

disability pay, thereby reducing the amount of retirement pay subject to equal division with the Wife.

The trial judge's order finding the Husband in contempt modified the payment procedure to

effectuate the parties' intent as expressed in the PSA. Therefore, the new amount to be paid the Wife

is the same as she would have received had the Husband not endangered the military retirement. See

McHugh v. McHugh, 861 P.2d 113 (Idaho App.1993) (where, following the increase in a former

husband's military disability pay and consequent decrease in his retirement pay, the trial court

increased the percentage that the former wife received of the military retirement with the express

purpose of restoring the amount that the parties had agreed she would receive in their settlement

agreement).



       We conclude that, under these circumstances, the trial court did not act contrary to the

provisions of Mansell. If Mansell were read to prohibit the trial court's actions, the Husband could

                                                    6
effectively deny the Wife her share of the military retirement pay that the parties agreed upon at the

time of their divorce. Carried to its logical conclusion, this position means that the Husband might

one day be able to elect to receive 100% disability pay thereby causing the Wife to receive nothing.

In Murphy v. Murphy, 787 S.W.2d 684 (Ark. 1990), the Arkansas Supreme Court addressed a

situation in which a former husband, who was ordered by the trial court to pay his ex-spouse a dollar

amount, received his entire monthly military benefits as disability pay. The court concluded that the

wife was not entitled to direct payments for alimony under the FSPA because the husband had no

disposable retired pay as defined by the law. However, it upheld the trial court's order stating that

"such conclusions do not preclude the trial court from ordering [the husband] to pay alimony, and

once awarded, the FSPA does not relieve a retiree from paying such alimony obligations." Id. at 685

(citing 10 U.S.C. § 1408(e)(6) (1982)).



       In this case, the trial court did not order the Wife to be paid directly by the military out of the

Husband's disability pay. It simply set up a system by which the Husband will receive all of the

disability and retirement pay, a portion of which he must pay directly to the Wife. This portion is

to be computed in a manner which gives effect to the parties' PSA as incorporated in their July 1987

divorce order. The judgment of the trial court is therefore affirmed, and the cause is remanded to

the trial court for any further necessary orders.          Costs on this appeal are taxed against

defendant/appellant, William August Ulrich, for which execution may issue if necessary.




                                                    ________________________________________
                                                    SAMUEL L. LEWIS, JUDGE



CONCUR:



_______________________________________
HENRY F. TODD, PRESIDING JUDGE, M.S.



_______________________________________
WILLIAM C. KOCH, JR., JUDGE


                                                   7